Citation Nr: 0942793	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to 
November 1988.  Additional active duty service has not been 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied service connection for 
attention-deficit hyperactivity disorder (ADHD), claimed as 
depression, bipolar disorder, and manic depression.  The 
Board has rephrased the issue as listed on the title page to 
better reflect the claim on appeal.

In December 2008, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to service connection for a psychiatric 
disability.

At the Veteran's October 1968 service entrance examination, 
his psychiatric state was evaluated as normal, and he 
reported no mental problems on the accompanying report of 
medical history.  On a January 1978 report of medical 
history, he indicated that he had frequent trouble sleeping.  
In January 1981, the Veteran presented to the Mental Health 
Clinic at Dover Air Force Base (AFB) for an initial interview 
and evaluation.  That same day in January 1981, he was 
admitted for observation and released the next day with a 
diagnosis of marital maladjustment in a mixed personality 
disorder.

From September 1981 through June 1986, service treatment 
records show that the Veteran sought both individual and 
family counseling at Dover AFB to cope with marital problems, 
job issues, family difficulties, and situational stress.  In 
March 1982, he was assessed with compulsive personality 
disorder.  In June 1982, he was assessed with adjustment 
disorder.  In August 1984, he was assessed with anxiety, and 
medication was prescribed.  In September 1984, he was 
assessed with adjustment reaction.  In March 1985, he was 
assessed with adjustment reaction due to his family breaking 
up.  In February 1986, the Veteran was given a psychiatric 
evaluation by the Chief of the Mental Health Clinic at Dover 
AFB, and it was noted that he had a character disorder.

In March 1986, the Veteran was evaluated by the Clinical 
Director of the People's Place Counseling Center in Milford, 
Delaware, and it was noted that he was dealing with severe 
and profound stressors, with the net impact being a depressed 
state, constricted affect, and a moderately high level of 
anxiety.  The People's Place evaluation also noted that the 
Veteran appeared to have obsessive-compulsive tendencies, and 
that there was no indication of a pathological personality 
disorder.  The Minnesota Multiphasic Personality Inventory 
(MMPI) was administered on that occasion in March 1986, and 
the results showed depression, with all other scales falling 
within normal bounds.  The Board notes that this March 1986 
report is the only record in the claims file from the 
People's Place Counseling Center.

In May 1986, the Veteran was assessed with situational 
depression with insomnia, anxiety state, and concentration 
difficulties.  In June 1986, he was diagnosed with 
generalized anxiety state.  At his March 1988 separation 
examination, however, his psychiatric state was evaluated as 
normal, despite his report on the accompanying report of 
medical history of having frequent trouble sleeping, 
depression, and excessive worry secondary to job, family, and 
personal problems.  In July 1988, a mental status evaluation 
was within normal limits.

Following his discharge from service, the only medical 
evidence of record pertaining to mental health treatment for 
the Veteran consists of VA treatment records dated from May 
1997 through October 1998 from the VA Medical Center in 
Wilmington, Delaware.  In September 1997 and October 1997, 
notes were made to rule out a diagnosis of attention-deficit 
disorder (ADD).  In September 1998, a mental status 
evaluation showed no signs of depression, but did indicate 
that the Veteran had some irritability and some anxiety, and 
he was assessed with social stressors and adjustment 
disorder, with a note to rule out masked depression.  It was 
also noted in September 1998 that the Veteran was seeing a 
counselor in Dover.  In October 1998, he was diagnosed with 
ADD, and his situational stressors were discussed.  It was 
also noted in October 1998 that the Veteran had been 
occasionally seeing a counselor on base, but not in the past 
three months.

The Veteran underwent a VA psychiatric examination in 
February 2006.  On that occasion, he complained of having 
poor follow-through on tasks as well as having depression.  
The Veteran reported that he had undergone outpatient 
treatment for a mental disorder (described as 
disorganization) from 1986 to 2003 at A Center for Human 
Development in Dover, Delaware.  (In his December 2005 claim, 
he reported that he sought treatment for mental health issues 
from a licensed social worker at that same facility from June 
1997 to August 2004, and he authorized the release of such 
records in December 2005.)  The Veteran acknowledged that he 
was not currently receiving any treatment for a mental 
disorder.  It was noted that he had been disciplined with 
several conduct-related charges in service and that he had 
been hospitalized in service in 1986 at the Dover AFB for 
poor concentration and work performance.

The February 2006 VA examiner, a psychologist, assigned the 
Veteran an Axis I diagnosis of ADHD, combined type, and an 
Axis II diagnosis of personality disorder not otherwise 
specified.  The examiner noted that the Veteran had ADHD as 
opposed to bipolar disorder and that he had a significant 
family history of ADHD.  She further noted that the Veteran's 
ADHD had previously been diagnosed as a personality disorder 
and an inability to follow through with responsibilities.  
She opined that his ADHD was not caused by his military 
experiences, but noted that it was more likely than not that 
his symptoms of disorganization and lack of follow-through 
had exhibited themselves more in the structured military 
environment.  She further noted that the Veteran had become 
anxious and depressed as the result of his own poor 
performance and the negative evaluation that he received 
while he was in the military.  The examiner also stated that 
it was not unlikely that someone with ADHD would become 
defiant when receiving negative feedback about his 
performance, as well as suffer from anxiety and depression.

In an April 2006 addendum, the February 2006 VA examiner 
clarified that the Veteran's family history of ADHD consisted 
of his nephew being diagnosed with ADHD and his father 
exhibiting ADHD patterns.  She also stated that the Veteran's 
MMPI results in service did not indicate anxiety and 
depression, but noted that anxiety and depression are often 
co-morbid with ADHD.  She opined that the organized nature of 
military life (to include receiving ongoing negative 
feedback) could be very taxing on someone with ADHD, and 
therefore it was not surprising that the Veteran suffered 
from anxiety and depression.

At his December 2008 hearing, the Veteran acknowledged that 
he had been subjected to conduct reviews in service for job 
problems due to anger, agitation, and stress.  He testified 
that he had sought counseling in service at both the Dover 
AFB Hospital and at the People's Place Counseling Center, but 
he had ultimately discontinued treatment at both facilities 
due to job changes and scheduling conflicts.  The Veteran 
stated that he currently had trouble fitting counseling into 
his schedule, but noted that steps had been taken to begin 
counseling sessions and undergo a physical at the VAMC in 
Dover within the next three weeks.

Based on the evidence outlined above, the Board finds that a 
new VA examination with medical opinion by a psychiatrist is 
necessary in order to fully and fairly evaluate the Veteran's 
claim for entitlement to service connection for a psychiatric 
disability.  After reviewing the claims file and examining 
the Veteran, the psychiatrist should clearly diagnose any 
current psychiatric disabilities and render an opinion as to 
whether any such disabilities arose during service or are 
otherwise related to service, taking into account the 
psychiatric disabilities that the Veteran was assessed with 
in service.

Prior to the VA examination, the RO/AMC should attempt to 
obtain the Veteran's service personnel file through official 
sources, as such evidence would provide additional 
information about his conduct-related charges in service, as 
well as service to verify his service prior to August 1980.

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  In addition, the RO/AMC should attempt to 
obtain all available treatment records from the People's 
Place Counseling Center and from A Center for Human 
Development after securing any necessary release from the 
Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete 
service personnel file through official 
sources, to include verification of 
service prior to August 1980.  If 
records are unavailable, then the file 
should be annotated as such and the 
Veteran should be so notified.

2.  Obtain all available VA mental health 
treatment records from the Dover Air 
Force Base Hospital dating since November 
1988, as well as mental health treatment 
records from the VA Medical Center in 
Wilmington, Delaware dating since 
September 1998.

3.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers 
who have treated him for mental health at 
any time, to specifically include his 
treatment at the People's Place 
Counseling Center and at A Center for 
Human Development following his discharge 
from service in 1988.  After securing any 
necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.  If any requested records 
are unavailable, then the file should be 
annotated as such and the Veteran should 
be so notified.

4.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA examination by a psychiatrist to 
determine the current nature and extent 
of any psychiatric disabilities, and to 
provide an opinion as to the possible 
relationship between any diagnosed 
psychiatric disabilities and the 
Veteran's military service.  The claims 
file must be provided to and be reviewed 
by the psychiatrist in conjunction with 
the examination.  The examination report 
should include a detailed account of all 
psychiatric pathology found to be present 
as well as a mental status examination.  
Any tests or studies deemed necessary 
should be conducted, and the results 
should be reported in detail.  A 
rationale for all opinions expressed 
should be provided.

Following review of the claims file and 
examination 
of the Veteran, the psychiatrist should 
clearly identify all psychiatric and 
personality disorders found.  With respect 
to any diagnosed psychiatric disability, 
the examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the current 
psychiatric disability arose during 
service or is otherwise related to 
service.  In addition, if the examiner 
agrees with the diagnosis of ADHD as 
provide don the February 2006 VA 
examination, the examiner should provide 
an opinion as to whether the nature of 
such disorder reflects that the condition 
clearly existed prior to service.  If the 
examiner finds the condition did exist 
prior to service, the examiner should 
provide an opinion as to whether the ADHD 
was permanently worsened beyond natural 
progress by the Veteran's military 
service. 

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

